Citation Nr: 1623413	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO. 11-26 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to restoration of a 70 percent evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 70 percent for PTSD.

3. Entitlement to restoration of a 20 percent evaluation for residuals of a prostatectomy.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

By way of background, the Veteran filed a claim for increased ratings for his PTSD and residuals of a prostatectomy in November 2007. As part of adjudicating the claim for increased ratings, the RO obtained a VA examination that showed both disabilities had improved, and subsequently reduced the rating for PTSD from 70 percent to 50 percent and the rating for residuals of a prostatectomy from 20 percent to 10 percent. 

The Veteran submitted a notice of disagreement with the reductions in March 2009, and the October 2011 statement of the case addressed the propriety of the reduction. The Veteran reiterated his disagreement with the reduction in his October 2011 substantive appeal and at his January 2016 hearing. Accordingly, the first issue on appeal is whether the reductions were proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). However, as the reductions stemmed from what was initially a claim for increased ratings for PTSD, the issue of entitlement to an increased rating for this disability is also on appeal.

During his hearing the Veteran endorsed an increase in severity of his residuals of a prostatectomy, specifically the potential for the use of absorbent pads and increased urinary leakage. The Veteran is at liberty to file a claim for an increased rating for the residuals of his prostatectomy based on these symptoms.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran filed a formal application for TDIU in September 2014. As such, the issue has been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

In a January 2016 letter, the Veteran's physician stated his substance abuse disorder was at least as likely as not caused or aggravated by his PTSD, potentially raising the issue of entitlement to service connection for substance abuse disorder as secondary to PTSD. Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. Medical records can no longer constitute an informal claim. The Veteran is advised that if he wishes to open a claim, he should do so with the prescribed form in person or online (https://www.ebenefits.va.gov/ebenefits/).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for PTSD and residuals of a prostatectomy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A rating decision proposing to reduce the Veteran's evaluation assigned for PTSD and residuals of a prostatectomy was issued on April 2, 2008; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2. On January 7, 2009, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for PTSD from 70 percent to 50 percent and for residuals of a prostatectomy from 20 percent to 10 percent, both effective March 1, 2009.

3. At the time of the January 2009 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with his PTSD.

4. At the time of the January 2009 rating decision, the evidence of record established objective improvement in the residuals of a prostatectomy.


CONCLUSIONS OF LAW

1. The reduction in the rating for PTSD from 70 percent to 50 percent effective March 1, 2009, was improper, and restoration of the prior rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. Restoration of the 20 percent rating for residuals of a prostatectomy is not warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In light of the fully favorable decision as to the rating reduction for PTSD herein, no further discussion of VA's duty to notify and assist with respect to those claims is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist with respect to the rating reduction for residuals of a prostatectomy is discussed below. The increased rating and TDIU claims require further development, discussed in the remand section below. 
A. Duty to Notify

Disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable. Instead, rating reductions are governed by a separate set of notice requirements. 38 C.F.R. § 3.105(e). However, these requirements are inapplicable to this case, as the Veteran's rate of compensation did not decrease as a result of the rating reductions. See id. This is because, when factoring in the restoration of the Veteran's 70 percent rating for PTSD herein, the Veteran remains at a combined overall rating of 80 percent regardless of whether a 20 percent or 10 percent rating is assigned for residuals of a prostatectomy. See 38 C.F.R. § 4.25.

Further, even if the rating reduction for residuals of a prostatectomy, VA complied with all of the applicable notice requirements. 38 C.F.R. § 3.105(e). A March 2008 letter informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days. 38 C.F.R. § 3.105(e), (i)(1).The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction. The Veteran submitted no new evidence during the 60 day period, nor was a request for a predetermination hearing submitted within the 30 day period.

As the Veteran did not submit additional evidence or request a predetermination hearing, VA properly provided written notice of the final action in the form of a January 2009 rating decision, which reduced the Veteran's rating from 20 percent to 10 percent. In that rating decision, the RO notified the Veteran of the final decision, as well as the rationale and evidence supporting it. In light of the forgoing, VA has satisfied the notice requirements for a rating reduction.

Concerning the Veteran's hearing, the VLJ clarified the issues, explained the concepts of reductions, evaluations and TDIU, inquired as to the existence of evidence, and held the record open for 60 days for the submission of new evidence. See January 2016 Hearing Transcript at 2-3, 15. The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2008, September 2009, and October 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that the February 2008 and September 2009 examiners stated that the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, both examiners noted the Veteran's lay statements concerning the frequency and severity of his residuals of a prostatectomy, and also conducted an objective medical examination of the Veteran. Between the Veteran's lay statements concerning his symptoms and the examiners' own observations, the Board finds that the examiners were apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the Veteran's symptoms at the time the examinations were conducted. As such, the examination reports are adequate for rating purposes.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for restoration of a 20 percent rating for residuals of a prostatectomy. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Rating Reductions

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c). In this case, the Veteran was granted the 70 percent rating for PTSD and the 20 percent rating for residuals of a prostatectomy in June 2004. The ratings were then reduced effective March 1, 2009. As such, the Veteran's ratings were in effect at the same level for approximately four and a half years, and thus the greater protections for benefits in effect for longer than five years are inapplicable in this case. See 38 C.F.R. § 3.344(c).

A. PTSD

The Veteran was granted service connection for PTSD in June 2004 and was assigned a rating of 70 percent. The 70 percent rating was based on an April 2004 VA examination. In that examination report, the examiner noted complaints of nightmares and intrusive memories. On examination normal grooming, memory, orientation and judgment were noted. Affect was found to be depressed, mood was anxious, and insight was limited. Suicidal ideation, homicidal ideation and hallucinations were all denied. Overall the examiner assigned a Global Assessment of Functioning (GAF) score of 47.

The Veteran filed a claim for an increased rating in November 2007, and was provided with a VA psychological examination in February 2008. In that report, the examiner noted subjective complaints of nightmares, flashbacks, hypervigilance, and social isolation. On examination the Veteran was noted to have normal judgment, orientation, grooming, and thought process. Affect was constricted and mood was anxious and depressed. Difficulty with short term memory was present, as was limited insight. Suicidal ideation, homicidal ideation, and hallucinations were all denied. Overall the examiner assigned a GAF score of 48, and stated that there was no change in the frequency, severity and duration of the Veteran's symptoms since the April 2004 examination.

VA and SSA records for the period between the April 2004 examination and the January 2009 reduction reflect on-going treatment for PTSD, with complaints of depressed mood, irritability, flashbacks and limited socialization, but otherwise normal orientation, grooming, affect, speech, thought processes and behavior.

As stated above, generally a reduction must have been supported by the evidence on file at the time of the reduction. Dofflemeyer, 2 Vet. App. 277. Here, the evidence of record at the time the reduction was made final, January 2009, consisted of the April 2004 and February 2008 VA examinations and the VA treatment records between April 2004 and January 2009.

This evidence does not reflect an objective improvement in the Veteran's symptoms at the time the rating reduction was made final. The Veteran's symptomatology was substantially the same between the two examination reports. Indeed, the February 2008 examiner specifically stated that there was no change in the frequency and severity of the Veteran's symptomatology since his April 2004 examination, which directly contradicts a finding of objective improvement. Further, the two assessments of the Veteran's overall functional impairment stemming from his PTSD were substantially the same. Specifically, both examiners assigned GAF scores in the 41 to 50 range, reflecting serious symptomatology and functional impairment commensurate with a 70 percent rating under the General Formula. VA treatment records from this period also generally reflect the same level of symptomatology noted in the April 2004 VA examination report. 

In short, the April 2004 and February 2008 VA examination reports reflect nearly identical levels of impairment, and similar, if not the same, severity and frequency of symptomatology. Based on the evidence of record at the time of the final reduction in January 2009, the Board finds that the reduction of the Veteran's rating for PTSD from 70 percent to 50 percent was not supported by the evidence. Dofflemeyer, 2 Vet. App. 277. As such, the Board finds that the reduction is not supported by the preponderance of the evidence and was therefore improper. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board notes that, following the final reduction in January 2009 another examination was obtained in October 2009. However, this examination is from nine months after the final reduction was issued, and six months after it took effect, and thus cannot serve to show that there was objective improvement in the Veteran's disability at the time the reduction was made in January 2009. The only evidence at the time of the reduction was the February 2008 VA examination and the VA treatment records, none of which show objective improvement in the Veteran's overall functional impairment or the severity or frequency of his symptomatology. 

The Board finds that the reduction in rating from 70 percent to 50 percent for PTSD was improper, and a restoration of the prior 70 percent rating is warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

B. Residuals of a Prostatectomy

The Veteran was granted a rating of 20 percent for residuals of a prostatectomy in June 2004. This was based on an April 2004 VA examination. The examiner noted that the Veteran experienced awakening to void three to four times per night and urinary urgency. Urinary tract infections, incontinence and dribbling were all denied. Renal disease was not noted to be present. A 20 percent rating was assigned based on urinary frequency of awakening to void three to four times per night, as voiding dysfunction was the predominant residual of surgery. 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528, Note.

The Veteran filed a claim for an increased rating in November 2007, and was provided with a VA examination in February 2008. The examiner noted that the Veteran denied post-surgery complication, stricture, urinary tract infections, lethargy, weakness, weight change, renal disease, urinary disorder, and incontinence. Treatment records from the period between April 2008 and January 2009 are largely silent for any complaints of nocturia or other symptoms that could be considered residuals of the prostatectomy. Based on the February 2008 examination, the RO reduced the Veteran's rating from 20 percent to 10 percent, based on the noted decrease in frequency of nocturia between the two examinations.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. Both must be established by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the two examinations, it is clear that there was an objective improvement in the Veteran's nocturia, the basis for the assigned 20 percent rating, as the Veteran went from three or four episodes per night in April 2004 to one to two episodes per night in February 2008. As such, an objective improvement in disability level was shown.

Furthermore, this improvement translates to improvement in the ability to function under the ordinary conditions of life. The Veteran's ordinary conditions of life have not changed. The disability is currently rated based on the frequency of nocturia. There is nothing to suggest that there has been a change in sleep. Here, the ordinary condition of life is sleep and the Veteran's nocturia has objectively improved, resulting in less sleep disturbance. As such, the objective improvement in the Veteran's symptoms also translates into an improvement in the ability to function under the ordinary conditions of life and work, specifically with respect to the ordinary condition of sleep. Brown, 5 Vet. App. at 420-21.

Based on the evidence of record, an objective improvement in symptomatology was shown between the April 2004 and February 2008 VA examinations and that improvement translates into an improvement in the ability to function under the ordinary conditions of life. As such, the Board finds that the reduction in rating from 20 percent to 10 percent for residuals of a prostatectomy was proper, and restoration of a 20 percent rating is not warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.


ORDER

Restoration of the prior 70 percent rating for PTSD, effective March 1, 2009, is granted.

Restoration of the prior 20 percent rating for residuals of a prostatectomy, effective March 1, 2009, is denied.
REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). During his January 2016 hearing before the undersigned, the Veteran reported that he was still receiving on-going psychiatric treatment at the Jesse Brown VA Medical Center. This assertion is corroborated by a January 2016 statement from the Veteran's treating VA psychiatrist, who indicated the Veteran was still undergoing twice monthly group therapy sessions and had been evaluated as recently as December 2015. However, a review of the record shows that the most recent treatment records associated with the claims file are from June 2013. As there are outstanding, relevant records, the Board finds it must remand the claim so that appropriate attempts can be made to associate those records with the claims file.

Lastly, the Board finds that any determinations with respect to the increased rating claims for PTSD would materially affect a determination concerning TDIU. As such, it is inextricably intertwined with the increased rating claim being remanded, and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further outstanding VA medical records, to include any further treatment records from the Jesse Brown VA Medical Center.

If the records cannot be located or do not exist, the Veteran should be notified of the records that are not available and the efforts made to obtain them, and given an opportunity to provide them.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


